EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michel X Y on 06-08-2021.

The application has been amended as follows: 

1) 	In claim 1, after the term, ‘and’ on line 17 and before the expression ‘wherein 

the formulation does not contain unsaturated lipids’ on line 18, the expression, ‘wherein 

the mass ratio of  Echinomycin to total lipids is between 2 to 10 %’  has been added.

2)        In claim 20, after the term, ‘and’ on line 19 and before the expression ‘wherein 

the formulation does not contain unsaturated lipids’ on line 20, the expression, ‘wherein 

the mass of Echinomycin to total lipids is between 2 to 10 %’  has been added.

3)         Claims 8, 13 and 17-19 have been canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612